DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 5-8 recite, “a frame defining a base, said frame having an opening defined in part by a composite guard having a leading guard surface and a cap having a trailing cap surface…” This limitation has the following issues:	● It is unclear what can or cannot be included within the scope of “a composite guard.” Does the word “composite” indicate the frame and/or guard is formed by multiple pieces? 	● It is unclear what can or cannot be included within the scope of the word “leading” in the limitation of “leading guard surface.” The structure identified as the “leading guard surface” (element 11 in fig. 3) is at the trailing edge of the guard (16) with respect to the shaving direction. The guard surface (11) appears to be “leading” the blades (18) in the shaving direction. For the purposes of examination, the examiner will utilize this interpretation regarding the leading guard surface.	● It is unclear what can or cannot be included within the scope of the word “trailing” in the limitation of “trailing cap surface.” The structure identified as the “trailing cap surface” (element 13 in fig. 3) is at the leading edge of the cap (14) with respect to the shaving direction. The cap surface (13) appears to be “trailing” behind the blade (18) in the shaving direction. For the purposes of examination, the examiner will use this interpretation regarding the trailing cap surface.	Claim 1, lines 10-13 recite, “the lubricating strip being configured so that contact is maintained between the user's skin and the trailing cap surface until the lubricating strip has worn to an extent that a trailing edge of the lubricating strip is positioned below the contact plane…” This limitation is based upon the interaction between the user’s skin with the leading guard surface, the trialing cap surface and the lubricating strip. It is unclear how the leading guard surface and the trailing cap surface will no longer form a contact plane when they are still present after the lubricating strip has worn away and is positioned below the contact plane. In other words, how will the user’s skin fail to contact the leading guard surface and the trailing cap surface when the trailing edge of the lubricating strip is positioned below the contact plane?
	Claim 3 recites, “an upper surface of the lubricating strip is disposed at an angle with respect to the contact plane such that the forces between the skin and the lubricating strip surface are at an acute angle with respect to the contact plane.” The orientation of the forces relative to the lubricating strip and the contact plane are based on an interaction with the user’s skin. However, user’s may have a variety of skin conditions at different locations on their body that affect how lubricating strips interact as the shaving assembly is moved across the skin. Moreover, the lubricating strip may react differently depending upon the user and various physical characteristics that vary between individuals in a population. The user may have a feature on their skin that presses on the lubricating strip in a direction to produce a force that is not at an acute angle relative to the contact plane. It is unclear how the user’s skin can be used to define the direction in which the forces are applied with respect to the contact plane. It is unclear what defines the force between the skin and the lubricating strip surface to be at one specific acute angle with respect to the contact plane.	Claim 4 recites, “the lubricating strip is configured such that the forces are at an angles of about 30 to 90 degrees with respect to the contact plane.” This claim has the following issues:	● There is insufficient antecedent basis for “the forces” in the Claim as written. It is unclear what “force” this limitation is being defined.	● It is unclear if the lubricating strip is configured such that there are no forces at a shallower angle, i.e. less than about 30 degrees. For example, shearing or frictional forces between the lubricating strip and the user’s skin may be more or less parallel to the contact plane or tangential to an upper surface of the lubricating strip.	● It is unclear what range is included within the scope of “about 30 degrees.” Is 25 degrees “about 30 degrees?” Is 10 degrees “about 30 degrees?” 	Claim 7 recites, “the height above the contact plane of the highest portion of the lubricating strip is at least 25% of the height above the contact plane of the housing adjacent the lubricating strip.” This claim has the following issues:	● There is insufficient antecedent basis for the recitation of “the housing” in the claims. It is unclear what structure defines the housing with respect to the shaving assembly of Claim 1. Is the housing formed by the frame? Is the housing a portion of the frame or is the housing another structure associated with the shaving assembly?	● As currently written, the recitation of “the housing” is undefined within the scope of the claims with respect to the shaving assembly. Moreover, the word “adjacent” can be interpreted as meaning “close to,” i.e., every element in the shaving assembly is substantially close to or adjacent one another given the compact scale of the features. It is unclear what can be included within the scope of “the housing adjacent the lubricating strip.” 	Claim 8 recites, “the height above the contact plane of the highest portion of the lubricating strip is at least 50% of the height above the contact plane of the housing adjacent the lubricating strip.” The limitations of Claim 8 have the same issues as those set forth above in the 112 rejection for Claim 7.		Claim 9 recites, “the height above the contact plane of the highest portion of the lubricating strip is substantially equal to the height above the contact plane of the housing adjacent the lubricating strip.” The limitations of Claim 9 have the same issues as those set forth above in the 112 rejection for Claim 7.		Claim 15 recites, “an upper surface of the wear indicator is generally coplanar with or parallel to the contact plane.” It is unclear if the upper surface being coplanar with or parallel to the contact plane is dependent on a “prior to use” condition of the shaving assembly.	Claim 16, lines 6-9 and 12-15 have the same issues, respectively, as those set forth above in the 112 rejection for Claim 1, lines 5-8 and 10-13.	Claim 17 recites, “an upper surface of the lubricating strip is disposed at an angle with respect to the contact plane such that the forces between the skin and the lubricating strip surface are at an acute angle with respect to the contact plane.” This limitation has the same issues as those set forth above in the 112 rejection for Claim 3. 	Claim 18 recites, “the lubricating strip is configured such that the forces are at an angles of about 30 to 90 degrees with respect to the contact plane.” This limitation has the same issues as those set forth above in the 112 rejection for Claim 4. 	Claim 21 recites, “the height above the contact plane of the highest portion of the lubricating strip is at least 25% of the height above the contact plane of the housing adjacent the lubricating strip.” The limitations of Claim 21 have the same issues as those set forth above in the 112 rejection for Claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1, 3-6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilder (US Publication 2002/0000040) in view of Ndou et al (US Publication 2010/0122464), herein referred to as Ndou.	Regarding Claim 1, Gilder discloses, a shaving assembly (paragraph 0018, lines 1-2, “a safety razor blade unit which is intended to be replaceably mounted on a handle”) comprising:
	an interface element (i.e., the part of the handle that enables a safety razor blade unit to be replaceably mounted on said handle - para. 0018, lines 1-2) configured to be mounted on a razor handle; and
	pivotally mounted on the interface element, a razor cartridge (para. 0018, lines 4-6), the razor cartridge comprising:
	a frame (1) defining a base (ends walls 2, front and rear members 3, 4), said frame having an opening defined in part by a composite guard (positioned on front member 3 including elastomeric strip 20, lubricating strip 24 and backstop 23) having a leading guard surface (upper surface 31 of backstop) and a cap (14, formed on rear member 4 by bar 15 and lubricating strip 16) having a trailing cap surface (upper surface of bar 15), said leading guard surface (31) and said trailing cap surface (15) cooperating to define a contact plane (Cp) tangential thereto and extending across said opening (Gilder, annotated fig. 4); and
	a plurality of razor blades (6) attached to said base (para. 0018, lines 10-13);
	a lubricating strip (16) mounted on the opposite side of the cap (15) from the blades (i.e., as shown in fig. 4, strip 16 is positioned on the opposite side of bar 15 with respect to the blades 6), the lubricating strip (16) is configured so that contact is maintained between the user's skin and the trailing cap surface (the upper surface of the lubricating strip is initially positioned above the contact plane, herein referred to as Cp, annotated fig. 4);
	wherein prior to use, the lubricating strip (16) has a non-planar upper surface that extends at an angle (α) with respect to the contact plane (annotated fig. 4), at least a portion of which extends above the contact plane (annotated fig. 4).
    PNG
    media_image1.png
    461
    714
    media_image1.png
    Greyscale
	● Gilder fails to specifically disclose the lubricating strip wears away such that the lubricating strip is configured so that contact is maintained between the user's skin and the trailing cap surface until the lubricating strip has worn to an extent that a trailing edge of the lubricating strip is positioned below the contact plane.	However, Ndou teaches it is known in the art of razor cartridges for a shaving assembly to provide a shaving assembly with a lubricating strip (22) formed from an erodible material that wears away with use (paragraph 0006, lines 9-22 and paragraph 0009), wearing away to an extent such that the lubricating strip is positioned below the original contact plane (paragraphs 0040-0044).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving assembly of Gilder with lubricating strip taught by Ndou such that the lubricating strip is configured so that contact is maintained between the user's skin and the trailing cap surface until the lubricating strip has worn to an extent that a trailing edge of the lubricating strip is positioned below the contact plane (fig. 6 and fig. 7) in order to maintain desirable shaving performance and to indicate the change between an optimal shave performance and sub-optimal shave performance (Ndou, paragraph 0045, lines 1-5).
	Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	Regarding Claim 3, the modified device of Gilder substantially disclosed above includes the angle with respect to the contact plane is selected such that the forces between the skin and the lubricating strip surface are at an acute angle with respect to the contact plane. One having an ordinary skill in the art will recognize force between the skin and the lubricating strip can be normal to the tangent of the upper surface of the lubricating strip. Moreover, a shearing or frictional force between the user’s skin and the lubricating strip applies creates a force substantially parallel to or oblique to the contact plane. Depending upon how hard the user presses the razor against their skin, a sum of these forces will be applied to the lubricating strip at an angle relative to the upper surface of the lubricating strip. This angle will be at least angle (α) set back from a perpendicular line projecting from the contact plane (Cp).
	Regarding Claim 4, the modified device of Gilder substantially disclosed above includes the lubricating strip is configured such that the forces are at an angle of 30 to 90 degrees with respect to the contact plane. Depending on the features of the user’s skin and how the shaving cartridge is place on the user’s face, a force may be applied in a normal direction to a tangent along the curve of the lubricating strip at an angle of 30 to 90 degrees with respect to the contact plane.	Regarding Claim 5, the modified device of Gilder substantially disclosed above includes an upper surface of the lubricating strip (16) is curved (Gilder, annotated fig. 4).	Regarding Claim 6, the modified device of Gilder substantially disclosed above includes the profile of an upper surface of the lubricating strip (16) is in the form of a generally symmetrical arc (Gilder, annotated fig. 4).	Regarding Claim 10, the modified device of Gilder substantially disclosed above includes the lubricating strip (as modified by Ndou in the rejection for Claim 1 set forth above) includes a water-soluble shaving aid (Ndou, paragraph 0028, lines 3-5). 
	Regarding Claim 11, the modified device of Gilder substantially disclosed above includes the lubricating strip (as modified by Ndou) includes from about 20% to about 50% by weight of a polymer matrix and from about 50% to about 80% by weight of the water-soluble shaving aid. Ndou teaches a portion of the lubricating strip (base layer 26) has a composition of “about 20% to about 60%, more preferably about 25% to about 40%, by weight water-insoluble polymer [i.e., polymer matrix], and about 50% to about 85%, more preferably about 55% to about 75%, by weight lubricious water-soluble polymer [i.e., water-insoluble shaving aid]” (Ndou, paragraph 0029, lines 6-10). The teaching of Ndou anticipates the ranges set forth in Claim 11.
	Regarding Claim 12, the modified device of Gilder substantially disclosed above includes the shaving aid (as modified by Ndou) comprises polyethylene oxide (Ndou, paragraph 0030, lines 1-2).
	Regarding Claim 13, the modified shaving assembly of Gilder substantially disclosed above includes a wear indicator (Ndou, paragraph 0042-0045) positioned within the lubricating strip (as modified by Ndou).	Regarding Claim 14, the modified device of Gilder substantially disclosed above includes the wear indicator comprises material having a different color (Ndou, paragraphs 0047 and 0049) or composition from that of the lubricating strip (Ndou, paragraph 0029).
	Regarding Claim 15, the modified device of Gilder substantially disclosed above includes an upper surface (Ndou 31) of the wear indicator is generally coplanar with or parallel to the contact plane (paragraph 0025, lines 9-12; paragraph 0026, lines 5-13; and paragraph 0043, lines 9-11).	Regarding Claim 16, the modified shaving assembly of Gilder substantially disclosed above in the 103 rejection for Claim 1 includes a razor comprising:	a handle (paragraph 0018, lines 1-2, “a safety razor blade unit which is intended to be replaceably mounted on a handle”) with a distal end (the end of the handle to which the safety razor blade unit is replaceably mounted);
	an interface element (i.e., the part at the end of the handle that enables a safety razor blade unit to be replaceably mounted on said handle - paragraph 0018, lines 1-2) configured to be mounted on the distal end of handle; and
	pivotally mounted on the interface element, a razor cartridge (paragraph 0018, lines 1-6), the razor cartridge comprising:
	a frame (1) defining a base (ends walls 2, front and rear members 3, 4), said frame having an opening defined in part by a composite guard (positioned on front member 3 including elastomeric strip 20, lubricating strip 24 and backstop 23) having a leading guard surface (upper surface 31 of backstop) and a cap (14, formed on rear member 4 by bar 15 and lubricating strip 16) having a trailing cap surface (upper surface of bar 15), said leading guard surface (31) and said trailing cap surface (15) cooperating to define a contact plane (Cp) tangential thereto and extending across said opening (Gilder, annotated fig. 4); and
	a plurality of razor blades (6) attached to said base (para. 0018, lines 10-13);
	a lubricating strip (16) mounted on the opposite side of the cap (15) from the blades (i.e., as shown in fig. 4, strip 16 is positioned on the opposite side of bar 15 with respect to the blades 6), the lubricating strip (16) is configured so that contact is maintained between the user's skin and the trailing cap surface (the upper surface of the lubricating strip is initially positioned above the contact plane, herein referred to as Cp, as shown in annotated fig. 4);
	wherein prior to use, the lubricating strip (16) has a non-planar upper surface that extends at an angle (α) with respect to the contact plane (annotated fig. 4), at least a portion of which extends above the contact plane (annotated fig. 4).	Regarding Claim 17, the modified shaving assembly/razor of Gilder substantially disclosed above includes the angle with respect to the contact plane is selected such that the forces between the skin and the lubricating strip surface are at an acute angle with respect to the contact plane. One having an ordinary skill in the art will recognize force between the skin and the lubricating strip can be normal to the tangent of the upper surface of the lubricating strip. Moreover, a shearing or frictional force between the user’s skin and the lubricating strip applies creates a force substantially parallel to or oblique to the contact plane. Depending upon how hard the user presses the razor against their skin, a sum of these forces will be applied to the lubricating strip at an angle relative to the upper surface of the lubricating strip. This angle will be at least angle (α) set back from a perpendicular line projecting from the contact plane (Cp).	Regarding Claim 18, the modified shaving assembly/razor of Gilder substantially disclosed above includes the lubricating strip is configured such that the forces are at an angle of 30 to 90 degrees with respect to the contact plane. Depending on the features of the user’s skin and how the shaving cartridge is place on the user’s face, a force may be applied in a normal direction to a tangent along the curve of the lubricating strip at an angle of 30 to 90 degrees with respect to the contact plane.	Regarding Claim 19, the modified shaving assembly/razor of Gilder substantially disclosed above includes an upper surface of the lubricating strip (16) is curved (Gilder, annotated fig. 4).	Regarding Claim 20, the modified shaving assembly/razor of Gilder substantially disclosed above includes the profile of an upper surface of the lubricating strip (16) is in the form of a generally symmetrical arc (Gilder, annotated fig. 4).
As best understood, Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gilder (US Publication 2002/0000040) and Ndou (US Publication 2010/0122464) in view of Follo et al. (US Publication 2007/0137045), herein referred to as Follo.
	Regarding Claim 2, the modified device of Gilder substantially disclosed above includes the razor cartridge is has a pivot point. Gilder states in paragraph 0018, lines 5-6, “[the razor cartridge] can be pivotable about an axis which extends parallel to the blade edges.”	The modified device of Gilder substantially disclosed above fails to include the cartridge is pivotally mounted via a pivot point that is closer to the trailing cap surface than to the leading guard surface.	However, Follo teaches it is known in the art of shaving assemblies to provide an interface element (arcuate bearing structure 104 and biasing element 108) configured to be mounted (fig. 3) on a razor handle (110), a razor cartridge (10) is pivotably mounted on the interface element (paragraph 0025) in a rear pivoting arrangement (fig. 2), wherein the cartridge has a pivot point (66) that is closer to the trailing cap surface (distance L2) than to the leading guard surface (distance L1; paragraph 0022, lines 15-22).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving assembly of Gilder substantially disclosed above with the teaching of Follo in order to allow the user to properly control the razor cartridge while shaving, allowing the razor cartridge to pivot relative to the handle so the razor cartridge can follow the contour of the user’s face, leg, body part, etc. wherein “reaction forces acting normal to the skin surface that are rearward of the pivot axis 66 act to balance this movement to maintain optimal skin contact when the razor cartridge travels over relatively highly nonplanar surfaces” (Follo, paragraph 0023, lines 7-12).
As best understood, Claims 7-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gilder (US Publication 2002/0000040) and Ndou (US Publication 2010/0122464) in further view of Davis et al (US Patent 5,095,619), herein referred to as Davis. 	Regarding Claims 7, 8 and 21, the modified device of Gilder substantially disclosed above includes the height above the contact plane of the highest portion of the lubricating strip is at least some percentage of the height above the contact plane of the housing adjacent the lubricating strip (Gilder, annotated fig. 4).	The modified device of Gilder substantially disclosed above does not specifically disclose the height above the contact plane of the highest portion of the lubricating strip is at least 25% of the height above the contact plane of the housing adjacent the lubricating strip (as per Claims 7 and 21); or at least 50% of the height above the contact plane of the housing adjacent the lubricating strip (as per Claim 8). 	However, Davis teaches a similar blade cartridge (fig. 2) for a shaving assembly with a lubricating strip (42) that extends over half of the height of the housing (end walls 36) adjacent to the lubricating strip. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Gilder substantially disclosed above with the teaching of Davis such that the lubricating strip is at least 25%, or at least 50%, of the height above the contact plane of the housing adjacent the lubricating strip in order to adjust how the blade cartridge feels as the cartridge is moved across the user’s skin during a shave.	Regarding Claim 9, the modified device of Gilder substantially disclosed above fails to include the height above the contact plane of the highest portion of the lubricating strip is substantially equal to the height above the contact plane of the housing adjacent the lubricating strip.	However, as set forth by Davis in the rejection of Claim 8, the relation of the height of the lubricating strip to the height of the housing adjacent to the lubricating strip can be adjusted to optimize user comfort. 
As best understood, Claims 1, 3-6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilder (US Publication 2002/0000040) and Ndou (US Publication 2010/0122464), as set forth above, in view of Taub et al (US Publication 2011/0197450), herein referred to as Taub.
	Regarding the 103 rejections set forth above, particularly of Claims 1 and 16, for being unpatentable over Gilder in view of Ndou, the examiner notes the recitations of “an interface element configured to be mounted on a razor handle” (Claim 1, line 2) and “an interface element configured to be mounted on the distal end of the handle” (Claim 16, line 3) are interpreted as being disclosed by the portion of the handle that allows the razor cartridge to be replaceably attached to the handle is formed on the handle itself. This structure is not specifically shown, but the portion of the handle that performs the attaching function must be formed or provided in some way on the handle. 	To the extent it could be argued the end of the handle to which the razor cartridge of Gilder is replaceably and pivotably attached does not constitute “an interface element configured to be mounted [on the handle],” i.e., the recitation of “configured to be mounted” requires the interface element to be detachable so that it can be “mounted,” the examiner notes the following prior art:	Taub teaches it is known in the art of shaving assemblies to provide a handle (114) having a distal end (the end to which connecting member 118) is replaceable attached; fig. 2a and 2b); an interface element (118) configured to be mounted on the distal end of the handle (paragraph 0026, lines 3-4); and pivotably mounted on the interface element (paragraph 0026, lines 3-6), a razor cartridge (blade unit 116).
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving assembly/razor of Gilder substantially disclosed above with the teaching of Taub such that the interface element is configured to be mounted on the distal end of the handle, according to the alternative interpretation mentioned above, in order “to provide an adaptor [i.e. the interface element] along with a new shaving razor cartridge design that enables the consumer to try the new razor cartridge on an old and different shaving razor handle configuration” (Taub, paragraph 0004, lines 13-16), thereby allowing the consumer to try samples of new products received from the manufacturer at the point of sale on the shaving razor handle their old shaving razor handle (Taub, paragraph 0004, lines 1-13). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 20, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/21/2022